Appeal from a judgment of the Supreme Court, Jefferson County (James E McClusky, J), entered September 24, 2012 in a habeas corpus proceeding. The judgment denied the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment that denied his petition for a writ of habeas corpus. The appeal has been rendered moot by petitioner’s release to parole supervision (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]), and the exception to the mootness doctrine does not apply (see id.-, see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Under the circumstances of this case, we decline to exercise our power to convert the habeas corpus proceeding into *1300a CPLR article 78 proceeding (see People ex rel. Keyes v Khahaifa, 101 AD3d 1665, 1665 [2012], lv denied 20 NY3d 862 [2013] ).
Present — Smith, J.P, Peradotto, Carni, Valentino and Whalen, JJ.